DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on August 10, 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.
Response to Amendment
	This action is responsive to the amendment and remarks submitted August 10, 2021. Claim 7 is amended. Claims 15-20 are canceled. Claims 21-26 are newly added. Claims 1-14 and 21-26 are currently pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 10, 2020 and June 15, 2021 are being considered by the examiner.
Drawings
The drawings were received on June 10, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Patent 2013/0156364, hereinafter referred to as “Chen”). Chen anticipates claims:
1 and 21. A semiconductor device (integrated photonic-electronic device 100 is interpreted as the semiconductor device, see figure 1) comprising: 
a transistor layer (transistors 122 are interpreted as the transistor layer) including: components of at least one transistor (122); 
a waveguide (passive optical element 150 is interpreted as the waveguide, see paragraph 0021, the waveguide is interpreted as a rib waveguide) having a long axis extending in a first direction (the left to right direction as seen in figure 1 is interpreted as the first direction); and 
an alpha interconnection layer (cladding layer 155 is interpreted as the alpha interconnection layer) over the waveguide; 
a stack of metallization layers (the layers of interconnects 124, via structure 170, and via structure 190 are interpreted as the stack of metallization layers) over the transistor layer, the stack including one or more beta interconnection layers (cladding layer 140 and cladding layer 185 are interpreted as the beta interconnection layers) interposed between corresponding pairs of neighboring ones of the metallization layers (see figure 1); and 
a heater (heater, not shown, formed from the layer 210, see figure 2C and then figure 2E shows that this heater is in beta interconnection layer 185) in one beta interconnection layers; 
and wherein, relative to a second direction substantially perpendicular to the first direction, the heater substantially overlaps at least a portion of the waveguide (see figures 1-2).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above.
With respect to claim 11, Chen discloses the limitations of claim 1 as previously stated. Chen is silent to the heater includes: TaN; TiN; or a combination including TaN and TiN. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the heater from TaN; TiN; or a combination including TaN and TiN,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 25 and 26 are allowed.
Claims 3-10, 12-14, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “relative to the first and second directions, the waveguide has a first portion having a first shape, and the heater has a second shape which is similar to the first shape; and the second shape is sized to overlap at least about 80% of the first portion” (claim 25).
The following is a statement of reasons for the indication of allowable subject matter: “wherein: relative to a third direction substantially perpendicular to each of the first and second directions, the rib waveguide includes: a slab portion: and a rib portion stacked on the slab portion; relative to the second direction, the rib portion has a width, Wr; relative to the second direction, end portions of the slab portion are not overlapped by the rib portion and have a width, We; and a ratio Wr/We is in a range of (~0.185) < (Wr/We) < (~0.25)” (claim 3); “wherein: the stack of metallization layers further includes: a first metallization layer (Mist layer) over the transistor layer; and a second metallization layer (M_2nd layer) over the Mist layer; and the one or more beta interconnection layers includes include: a first beta interconnection layer between the M_1st layer and the M_2nd layer; and the heater is in the alpha interconnection layer or the first beta interconnection layer” (claim 7); “, wherein: relative to the first and second directions, the heater has a substantially square shape” (claim 9); “wherein: relative to the first and second directions, the waveguide has a first portion having a first shape, and the heater has a second shape which is similar to the first shape; and the second shape is sized to overlap at least about 80% of the first portion” (claim 12); “wherein: relative to the first and second directions, the waveguide has a first plurality of U- shaped portions and a second plurality of U-shaped portions; and each U-shaped portion includes an arcuate portion; the heater is rectangular; and the heater overlaps the arcuate portions of the first plurality of U-shaped portions of the waveguide” (claim 14); “wherein: relative to a third direction substantially perpendicular to each of the first and second directions, the rib waveguide includes: a slab portion: and a rib portion stacked on the slab portion; relative to the second direction, the rib portion has a width, Wr; relative to the second direction, end portions of the slab portion are not overlapped by the rib portion and have a width, We; and a ratio Wr/We is in a range of (~0.185) < (Wr/We) < (~0.25)” (claim 22). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874